 MAYO CLINIC557Mayo Clinic,Employer-PetitionerandHotel,that Mayo Clinic physicians do serve on the medi-Hospital,Restaurant and Tavern Employees,Localcal staffs of these two hospitals. In addition, it also21, AFL-CIO. Case 18-RM-586appears from the record that other Mayo Clinic per-November 28,1967sonnelmay at times perform laboratory test, X-rays, and occupational therapy within the hospitals.However, the charges for such services are ad-DECISION AND DIRECTION OFministered and collected by the Clinic. Similarly,ELECTIONwhen a Clinic patient is required to be hospitalizedineitherSt.Mary's or Rochester MethodistUpon a petition duly filed under Section 9(c) ofHospitals, the charges for the hospital room and thethe National Labor Relations Act, as amended, ahospital care and services are administered and col-hearing was held before E. G. Rotenberry, Hearinglected entirely by the respective hospitals.Officer of the National Labor Relations Board.1Mayo Clinic takes the position that, in practice,Thereafter,theEmployer-Petitioner,hereinit is operated like a typical physician's office, thereferred to as the Employer, Mayo Clinic, or Clinic,only difference being that the Clinic has more facili-filed a brief with the Board.ties immediately available. Thus, when patientsThe Hearing Officer's rulings made at the hearingcome to the Clinic from all over the world, either byare free from prejudicial error, and are hereby af-referral or on their own initiative, each is assignedfirmed.to one of the approximately 470 staff physiciansUpon the entire record in this case, the Boardwho consults with the patient. The staff physicianfinds:hasathisdisposal the complete diagnostic1.Mayo Clinic, located in Rochester, Min-resources of the Clinic, including specialists innesota, is a voluntary, nonprofit, association ofmany fields of medicine, and highly specializedphysicians engaged in the practice of medicine. Theequipment. Ambulatory patients, if they elect toClinic'smedical activities are carried on in a com-remain at Rochester, are treated by a Mayo Clinicplex of interconnected buildings; i.e., Mayo Build-physician or physicians on an "out-patient" basis.ing, Plummer Building, Damon Building, the Medi-It also appears that patients have the option, aftercal Science Building, and the Harwick Building. Athey have been examined, to return home to theirboard of governors, consisting of 12 individuals, 10own private physicians or remain for treatment atphysiciansand2administrativemembers,the Clinic by its staff personnel. Finally, it appearsestablishes the policies and controls the activities ofthat 90 percent of the patients utilizing the Clinicthe Clinic. The Clinic operates 22 sections of inter-pay for their own medical care.3 and, if necssary,nal medicine; various sections of medical special-the Clinic utilizes the outside personnel, such asties, such as psychiatry and neurology; and specialcollection agencies, to collect its fees for such medi-surgical sections. It has approximately 470 staffcal services rendered.physicians and approximately 2,400 paramedicalAlthough the Clinic has engineering, publication,employees in its employ. All of the property andand photography departments which are responsi-equipment utilized by the Clinic is owned by theble for developing and designing medical devicesMayo Foundation, a nonprofit charitable Min-and recording and disseminating the discoveries ofnesota corporation, and is leased to the Clinic. Pur-the Clinic's staff, such operations appear incidentalsuant to the lease, all of the earnings of the Clinicto the primary purpose of the Mayo Clinic, which isafter paying expenses, including salaries to itsthe practice of medicine.physicians, are paid by the Clinic to the MayoTo service its nearly 200,000 patients each year,4Foundation.who pay approximately $39,800,000 in fees, theMayo Clinic has no beds or any other facilities ofClinic purchases in excess of $6,000,000 worth ofitsown for housing patients overnight. "In pa-supplies and equipment annually, $2,000,000 oftients," that is, patients who need overnight care,which originate outside the State of Minnesota.are treated at two nearby nonprofit hospitals, SaintThus, in 1966, the Clinic purchased heart valvesMary'sHospitalandRochesterMethodistvalued at $92,000 from California and Pennsyl-Hospital.2 Mayo Clinic does not operate the afore-vania; chemicals valued at $21,000 from Missouri;mentioned hospitals and has no voice in the formu-syringes, gauze, and bandages valued at $28,000lation of their policies. It does appear, however,from Illinois; glassware valued at $50,000 fromIPursuant to the Board's Rules and Regulations,Series 8, as amended,the Regional Director issued an order transferring the case to the Boardfor decision2Olmsted Community Hospital and Rochester State Hospital, bothgovernment hospitals,are located in Rochester,Minnesota.It appearsfrom the record that Mayo Clinic physicians visit some patients in theaforementioned hospitals from time to time.'Pursuant to contracts with various airlines, industrial concerns, etc ,Mayo Clinic physicians and staff regularly examine the personnel of suchairlines and industrial concerns. Moreover,it also appears that the Clinicisdoing some research on a contract basic for the Air Force,and is an-ticipating entering into a contract with the Vocational Rehabilitation Ad-ministration for some services to be performed in the artificial kidney pro-gram.4 Forty-seven percent of the Clinic's patients come from areas outsidethe State of Minnesota.168 NLRB No. 79 558DECISIONSOF NATIONALPennsylvania and Illinois; and X-ray film valued at$600,000 from New York. During this same period,continuing investment in capital improvementsrequired the shipment from points outside the StateofMinnesotaoffurniture($69,700),steel($1,000,000), steel rods ($85,000), and cement($56,000).In addition, the record also shows that staffphysicians of Mayo clinic engage in substantialamounts of travel outside the State of Minnesota toattend and participate in meetings of the medicalprofession as well as to study and observe medicaltechniques. The cost of such travel, which is paidbyMayo Clinic, is estimated to be between$350,000 and $400,000 per year. In addition, spe-cial facilities have been prepared for the numerousbags of mail and drug samples which are receivedfrom throughout the entire country each day.Moreover, the number of long-distance telephonecalls made by Mayo Clinic staff personnel to pointsoutside the State of Minnesota has warranted thesoon-to-beinstalled WATScommunication system.From the foregoing facts, both Mayo Clinic andthe Union take the position that the Clinic is not ahospital- within the meaning of Section 2(2) of theAct, and that the Clinic is not primarily engaged ineducation and research activities. In addition, bothparties urge that Mayo Clinic's operation has a sub-stantial impact on commerce, and that the Boardshould assert jurisdiction in this case.sAn election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 18 within 7 days after the date of this Decision andDirection of Election.The list may initially be used by the RegionalDirector to assist in determining an adequate showing of interest.The Re-gional Director shall make the list available to all parties to the electionLABOR RELATIONS BOARDIt is clear from the facts set forth above that theoperations of Mayo Clinic affect commerce withinthemeaning of Section 2(6) and (7) of the Act.As the parties agree that the Board should assertju-risdiction herein, and as no claim is advanced, anditdoes not in this record appear, that Mayo Clinicis a nonprofit hospital and/or is primarily engagedin education and research, we shall, consistent withthe request of all interested parties, assert jurisdic-tion in this case.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find that the following employees of theEmployer, as agreed to by the parties at the hearing,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:All diagnostic X-ray technicians employedby Mayo Clinic, Rochester, Minnesota; ex-cluding office-clerical employees, guards, andprofessional employees as defined in the Na-tional Labor Relations Act, as amended, andall other employees.[Direction of Election 5 omitted from publication.]when he shall have determined that an adequate showing of interestamong the employees in the unit found appropriate has been established.No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances.Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236